Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments and Amendments
Amendments and arguments filed on 09/11/2022 have been fully considered. In order to fully clarify the rejections in view of the prior art, the following non-final action has been provided.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 14, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al., US 2016/0189630 A1, hereinafter “Chang”, in view of Kim et al., US 2017/0004764 A1, hereinafter “Kim”.
	Regarding claim 1, Chang teaches a display device (¶ 22), comprising: a plurality of pixel driving circuits (fig. 2, ¶ 24), each pixel driving circuit comprises: a second switch sub-circuit (fig. 2, Tr_Se), having a second terminal connected to a sensing line (fig. 2, RL; ¶ 28); a driving transistor (fig. 2, Tr_D), having a first terminal connected to a first power terminal (VDD) and a second terminal connected to the first terminal of the second switch sub-circuit (see fig. 2); a first switch sub-circuit (fig. 2, Tr_Sw), having a first terminal connected to a data line (fig. 2, DL) and a second terminal connected to a gate of the driving transistor (see fig. 2); a capacitor (Cst), having an electrode connected to the gate of the driving transistor (see fig. 2); a detection sub-circuit, for detecting a mobility of the driving transistor in each pixel driving circuit (per ¶ 28 Tr-Se and RL line constitute such a detection sub-circuit: “threshold voltage, mobility, etc. of the driving transistor Tr_D are sensed through the sensing transistor Tr_Se and the reference line RL; per ¶ 31 the detection sub-circuit further comprises elements 104 and 108), wherein the detection sub-circuit is configured to: input a reference voltage (fig. 4, T1, Vhigh, ¶ 43) to the data line during at least a part of an initial phase (T1 is considered to be a portion of an initialization phase), so that an initial voltage on the data line changes toward the reference voltage, wherein the reference voltage is different from the initial voltage (fig. 4, see Vdata changing towards Vhigh); turn on the first switch sub-circuit and the second switch sub-circuit during a reset phase (fig. 4, T2 during which SL and SCL are turned on; ¶ 46), to input a detection voltage to the data line (Vsdata), while inputting a reset voltage to the sensing line (Vpre; also see ¶ 46-48); turn on the second switch sub-circuit during a charging phase, to input a driving current by the driving transistor to the sensing line under the effect of the detection voltage (see T3, ¶ 49-50); turn off the first switch sub-circuit (see T4, SL changing to Vgl1) a detection phase, to detect a voltage on the sensing line (¶ 51); and obtain the mobility of the driving transistor according to the voltage on the sensing line detected during the detection phase (see ¶ 51).
	Chang does not teach turning off the second switch sub-circuit during the detection phase.
	Kim teaches a similar pixel circuit in fig. 5 and further teaches turning off the second switch sub-circuit during the detection phase (fig. 7A, T5 is a detection phase per ¶ 59 during which the second switch sub-circuit ST2 is turned off).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to simply modify the teachings of Chang in view of Kim in order to turn off both switch sub-circuits. Chang and Kim teach identical pixel circuits and both teach detecting the mobility and threshold properties of the driving transistor. Kim teaches a modified method of performing the same task of detecting the sensed information. As such, one would have been motivated to modify Chang in view of Kim, expecting the same results of detecting the required signals.

	Regarding claim 2, Chang teaches that in detection of the mobility of different driving transistors, the detection sub-circuit inputs the reference voltages having the same timing magnitude to the data line, and in detection of the mobility of the same driving transistor for different times, the detection sub-circuit inputs the reference voltages having the same timing magnitude to the data line (note that per fig. 3, ¶ 38-40 and fig. 4, the same Vhigh having the same time magnitude as disclosed in fig. 4 is applied to all the driving transistors and this process repeats for the same driving transistors per the same waveforms).

	Regarding claim 3, Chang teaches that the detection sub-circuit comprises: a source driving circuit (fig. 1, data driver 104, ¶ 30-31), connected to the pixel driving circuit through the data line (¶ 30); a timing controller (fig. 1, timing controller 108, ¶ 23), connected to the source driving circuit and configured to control the source driving circuit to input the reference voltage and the detection voltage to the data line (fig. 1, ¶ 31-36; note that the source driving circuit 104 is controlled by the timing controller signal DCS among other operations as noted in ¶ 31-36).

	Regarding claim 14, Chang does not specifically teach that the detection sub-circuit comprises: a third switch sub-circuit, having a first terminal connected to the sensing line, a second terminal connected to a reset signal terminal, and a control terminal connected to a first control signal terminal; and a fourth switch sub-circuit, having a first terminal connected to the sensing line, a second terminal connected to a sensing signal terminal, and a control terminal connected to a second control signal terminal, wherein the reset signal terminal is configured to input a reset voltage to the sensing line, and the sensing signal terminal is configured to sense the voltage on the sensing line.
	KIM, however, teaches that the detection sub-circuit comprises: a third switch sub-circuit (fig. 5, SW1), having a first terminal connected to the sensing line (14B), a second terminal connected to a reset signal terminal (Vref), and a control terminal connected to a first control signal terminal (PRE); and a fourth switch sub-circuit (SW2), having a first terminal connected to the sensing line (14B), a second terminal connected to a sensing signal terminal (see connection of SW2 to sample and hold and ADC which is the sensing signal terminal), and a control terminal connected to a second control signal terminal (SW2), wherein the reset signal terminal is configured to input a reset voltage to the sensing line, and the sensing signal terminal is configured to sense the voltage on the sensing line (¶ 57-59).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to simply combine the teachings of Chang in view of KIM. Chang and KIM teach identical pixel circuits and both teach detecting the mobility and threshold properties of the driving transistor. KIM teaches further details regarding the connection of the sensing line. For example, while Chang clearly teaches that the sensing line RL supplies a Vpre voltage and also senses the mobility of the driving transistor, KIM further teaches the details of such a system wherein the sense line similar to RL of Chang provides a reset voltage similar to Vpre of Chang and senses the mobility of the driving transistor similar to Chang. As such, one would have been motivated to make such a combination in order to properly provide the required signals through the sensing line, thereby sensing the mobility and threshold characteristics of the driving transistor.

	Regarding claim 18, Chang teaches a display panel driving method, comprising: providing the display panel, wherein the display panel comprises a plurality of pixel driving circuits (fig. 2, ¶ 24); using a pixel driving circuit detection method to detect the mobility of the driving transistors in different pixel driving circuits (¶ 28); and compensating a data signal of the pixel driving circuit where the driving transistor is located during the driving phase, according to the mobility of the driving transistor (¶ 28 and 38-39), wherein in detection of the mobility of different driving transistors, the reference voltages having the same timing magnitude are input to the data line during the initial phase, and in detection of the mobility of the same driving transistor for different times, the reference voltages having the same timing magnitude are input to the data line during the initial phase (note that per fig. 3, ¶ 38-40 and fig. 4, the same Vhigh having the same time magnitude as disclosed in fig. 4 is applied to all the driving transistors and this process repeats for the same driving transistors per the same waveforms), the pixel driving circuit comprises a first switch sub-circuit (fig. 2, Tr_Sw), a driving transistor (Tr_D), a second switch sub-circuit (Tr-Se), and a capacitor (Cst), wherein a first terminal of the first switch sub-circuit is connected to a data line, a second terminal of the first switch sub-circuit is connected to a gate of the driving transistor, a first terminal of the driving transistor is connected to a first power terminal, a second terminal of the driving transistor is connected to a first terminal of the second switch sub-circuit, a second terminal of the second switch sub-circuit is connected to a sensing line, and an electrode of the capacitor is connected to the gate of the driving transistor (see configuration of circuit of fig. 2); inputting a reference voltage to the data line during at least a part of an initial phase, so that an initial voltage on the data line changes toward the reference voltage, wherein the reference voltage is different from the initial voltage (fig. 4, see period T1 which is considered to be a portion of an initialization phase, Vhigh provided on DL is such a reference voltage; note that Vdata changes towards Vhigh at least during T1); turning on the first switch sub-circuit and the second switch sub-circuit during a reset phase (fig. 4, T2 during which SL and SCL are turned on; ¶ 46), to input a detection voltage to the data line (Vsdata), while inputting a reset voltage to the sensing line (Vpre; also see ¶ 46-48); turning on the second switch sub-circuit during a charging phase, to input a driving current by the driving transistor to the sensing line under the effect of the detection voltage (see T3, ¶ 49-50); turning off the first switch sub-circuit (see T4, SL changing to Vgl1) during a detection phase, to detect the voltage on the sensing line (¶ 51); and obtaining the mobility of the driving transistor according to the voltage on the sensing line detected during the detection phase (see ¶ 51).
	Chang does not teach turning off the second switch sub-circuit during the detection phase.
	Kim teaches a similar pixel circuit in fig. 5 and further teaches turning off the second switch sub-circuit during the detection phase (fig. 7A, T5 is a detection phase per ¶ 59 during which the second switch sub-circuit ST2 is turned off).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to simply modify the teachings of Chang in view of Kim in order to turn off both switch sub-circuits. Chang and Kim teach identical pixel circuits and both teach detecting the mobility and threshold properties of the driving transistor. Kim teaches a modified method of performing the same task of detecting the sensed information. As such, one would have been motivated to modify Chang in view of Kim, expecting the same results of detecting the required signals.

	Regarding claim 19, Chang teaches that the display panel comprises a plurality of data lines and a plurality of sensing lines extending in a column direction (fig. 2, DL and RL extend in a column direction), a plurality of first gate lines extending in a row direction, and a second gate line, control terminals of the first switch sub-circuits in the pixel driving circuit of the same row are connected to the same first gate line, and control terminals of the second switch sub-circuits in the pixel driving circuit of the same row are connected to the same second gate line (fig. 2, SL and SLC are extended in the row direction and per ¶ 38-39 the pixels in the same row are controlled simultaneously; each pixel in the same row shares SL and SCL accordingly), and the display panel driving method further comprises: using the first gate lines to turn on the first switch sub-circuits row by row, and using the second gate lines to turn on the second switch sub-circuits row by row, thereby utilizing the pixel driving circuit detection method to perform detection on the pixel driving circuits row by row (fig. 3, ¶ 38-39). 

	Regarding claim 20, Chang teaches that the initial phase, the reset phase, the charging phase, and the detection phase are located in blank phases between adjacent frames (fig. 3 and 4, ¶ 38-39), and the display panel driving method further comprises: performing detection on at least one row of the pixel driving circuits during each of the blank phases (¶ 38-39).

	Regarding claim 21, Chang teaches a display device (¶ 22), comprising: a plurality of pixel driving circuits (fig. 2, ¶ 24), each pixel driving circuit comprises: a second switch sub-circuit (fig. 2, Tr_Se), having a second terminal connected to a sensing line (fig. 2, RL; ¶ 28); a driving transistor (fig. 2, Tr_D), having a first terminal connected to a first power terminal (VDD) and a second terminal connected to the first terminal of the second switch sub-circuit (see fig. 2); a first switch sub-circuit (fig. 2, Tr_Sw), having a first terminal connected to a data line (fig. 2, DL) and a second terminal connected to a gate of the driving transistor (see fig. 2); a capacitor (Cst), having an electrode connected to the gate of the driving transistor (see fig. 2); a detection sub-circuit, for detecting a mobility of the driving transistor in each pixel driving circuit (per ¶ 28 Tr-Se and RL line constitute such a detection sub-circuit: “threshold voltage, mobility, etc. of the driving transistor Tr_D are sensed through the sensing transistor Tr_Se and the reference line RL; per ¶ 31 the detection sub-circuit further comprises elements 104 and 108), wherein the detection sub-circuit is configured to: input a reference voltage (fig. 4, T1, Vhigh, ¶ 43) to the data line during at least a part of an initial phase (T1 is considered to be a portion of an initialization phase), so that an initial voltage on the data line changes toward the reference voltage, wherein the reference voltage is different from the initial voltage (fig. 4, see Vdata changing towards Vhigh); turn on the first switch sub-circuit and the second switch sub-circuit during a reset phase (fig. 4, T2 during which SL and SCL are turned on; ¶ 46), to input a detection voltage to the data line (Vsdata), while inputting a reset voltage to the sensing line (Vpre; also see ¶ 46-48); turn on the second switch sub-circuit during a charging phase, to input a driving current by the driving transistor to the sensing line under the effect of the detection voltage (see T3, ¶ 49-50); turn off the first switch sub-circuit (see T4, SL changing to Vgl1) a detection phase, to detect a voltage on the sensing line (¶ 51); and obtain the mobility of the driving transistor according to the voltage on the sensing line detected during the detection phase (see ¶ 51).
	Chang does not teach turning off the second switch sub-circuit during the detection phase; and wherein the detected voltage on the sensing line represents a voltage on the sensing line at an end time of the charging phase.
	Kim teaches a similar pixel circuit in fig. 5 and further teaches turning off the second switch sub-circuit during the detection phase (fig. 7A, T5 is a detection phase per ¶ 59 during which the second switch sub-circuit ST2 is turned off). Kim further clearly teaches that the detected voltage on the sensing line represents a voltage on the sensing line at an end time of the charging phase (see fig. 7A wherein during T5 which occurs at an end time of the charging phase, the voltage is sensed).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to simply modify the teachings of Chang in view of Kim in order to turn off both switch sub-circuits. Chang and Kim teach identical pixel circuits and both teach detecting the mobility and threshold properties of the driving transistor. Kim teaches a modified method of performing the same task of detecting the sensed information. As such, one would have been motivated to modify Chang in view of Kim, expecting the same results of detecting the required signals.

Claims 4-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of KIM, as applied above, and further in view of Xu et al., US 2021/0142726 A1, hereinafter “Xu”.
	Regarding claim 4, Chang teaches that the initial phase, the reset phase, the charging phase, and the detection phase are located in blank phases between adjacent frames (see fig. 3 and 4, ¶ 38-39); and wherein the reference voltage is greater than the driving voltage of the data line connected to any pixel driving circuit during any initial phase (fig. 4, Vhigh is higher than Vdata), or the reference voltage is less than the driving voltage of the data line connected to any pixel driving circuit during any initial phase (fig. 5, see Vlow).
	Chang and KIM do not specifically teach that at an initial moment of the initial phase, the data line maintains a driving voltage of the pixel driving circuit in the last row of a previous frame.
	Xu, however, clearly teaches in fig. 5A, for example, that at an initial moment of the initial phase, the data line maintains a driving voltage of the pixel driving circuit in the last row of a previous frame (see fig. 5A wherein the data voltage of the previous frame is only changed at the initial moment of T1; see ¶ 53).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Chang and KIM, as applied above, further with the teachings of Xu. Note that Chang and Xu teach resetting the data line as a portion of the detection process. The difference between Chang and Xu is that in Chang such resetting is performed just prior to the blanking period while Xu teaches that such resetting may be performed during the blanking period as a portion of the initialization process. As such, one would have been motivated to make such a combination in order to perform the same task of mobility detection while ensuring the off state of the drive transistor at the moment of initialization. As clearly taught by Xu in ¶ 53, such a resetting process results in avoiding the effects of parasitic capacitance.

	Regarding claim 5, Chang teaches that the detection sub-circuit is configured to input different reference voltages to the data line for multiple times during at least a part of the initial phase (see fig. 5, T1, ¶ 53); and among the two reference voltages inputted adjacently in time, one of the two reference voltages is greater than the driving voltage of the data line connected to any pixel driving circuit during any initial phase (fig. 5, Vhigh), and the other of the two reference voltages is less than the driving voltage of the data line connected to any pixel driving circuit during any initial phase (fig. 5, Vlow).

	Regarding claim 6, Chang teaches that the input of different reference voltages to the data line for multiple times comprises: according to a time sequence, inputting a first reference voltage to the data line during a first period; and inputting a second reference voltage to the data line during a second period (see fig. 5, inputting of Vhigh and Vlow, ¶ 53), wherein the first reference voltage is greater than the driving voltage of the data line connected to any pixel driving circuit during any initial phase (Vhigh is higher than Vdata), and the second reference voltage is less than the driving voltage of the data line connected to any pixel driving circuit during any initial phase (Vlow is lower than Vdata).

	Regarding claim 7, Chang teaches that the input of different reference voltages to the data line for multiple times comprises: according to a time sequence, inputting a first reference voltage to the data line during a first period (fig. 5, see the period immediately before T1 wherein Vdata is set to Vlow); inputting a second reference voltage to the data line during a second period (fig. 5, T1, Vhigh); and inputting a third reference voltage to the data line during a third period (fig. 5, T1, Vlow), wherein the first reference voltage is less than the driving voltage of the data line connected to any pixel driving circuit during any initial phase (Vlow is less than Vdata), the second reference voltage is greater than the driving voltage of the data line connected to any pixel driving circuit during any initial phase (Vhigh is higher than Vdata), and the third reference voltage is less than the driving voltage of the data line connected to any pixel driving circuit during any initial phase (Vlow is less than Vdata).
	Chang in view of KIM does not specifically teach inputting the first reference voltage during at least a part of the initial phase.
	Xu, however, clearly teaches in fig. 5A, for example, that at an initial moment of the initial phase, the data line maintains a driving voltage of the pixel driving circuit in the last row of a previous frame (see fig. 5A wherein the data voltage of the previous frame is only changed at the initial moment of T1; see ¶ 53); and further teaches a similar low-high-low sequence during the initialization period (see fig. 5A).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Chang and KIM, as applied above, further with the teachings of Xu. Note that Chang and Xu teach resetting the data line as a portion of the detection process. The difference between Chang and Xu is that in Chang such resetting is performed just prior to the blanking period while Xu teaches that such resetting may be performed during the blanking period as a portion of the initialization process. As such, one would have been motivated to make such a combination in order to perform the same task of mobility detection while ensuring the off state of the drive transistor at the moment of initialization. As clearly taught by Xu in ¶ 53, such a resetting process results in avoiding the effects of parasitic capacitance.

	Regarding claim 8, Chang teaches that the first period has a time duration of T11, the second period has a time duration of T12, the third period has a time duration of T13, the reset phase has a time duration of T2, the charging phase has a time duration of T3, and the detection phase has a time duration of T4 (fig. 5, note the durations of each of the periods).
	Chang, KIM and Xu do not specifically teach that 
T11:T12=a*(T2:T3), where 1<a<2; 
T12:T13=b*(T3:T4), where 0<b<1; and
T11:T12<T13:T12.
	However, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the teachings of Chang, KIM and Xu, as applied above, in order to set such durations for the periods as taught by the references. As taught by Chang in ¶ 8, parasitic capacitance exists between a data, scan and sensing lines. Xu, further teaches in ¶ 53 that parasitic capacitance exists between data and gate lines at the moment of changing the voltage on the gate lines. Furthermore, all references teach that each driving transistor is characterized by a mobility factor that is different than others, thus the need for a compensation of such mobility factor. As such, it would have been obvious to one of ordinary skill in the art before the filing date of the invention that different durations of time may be required for each phase to be properly completed depending on the type of circuit design (such as the dimensions and characteristics of data, gate and sense lines) and the characteristics of the transistors, motivating one of ordinary skill to set such durations as required by such design factors.

	Regarding claim 9, Chang, KIM and Xu do not specifically teach that a ratio of the time duration of the first period to the time duration of the second period is 2:4-2:6; and a ratio of the time duration of the second period to the time duration of the third period is 4:3-6:3. 
	However, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the teachings of Chang, KIM and Xu, as applied above, in order to set such durations for the periods as taught by the references. As taught by Chang in ¶ 8, parasitic capacitance exists between a data, scan and sensing lines. Xu, further teaches in ¶ 53 that parasitic capacitance exists between data and gate lines at the moment of changing the voltage on the gate lines. Furthermore, all references teach that each driving transistor is characterized by a mobility factor that is different than others, thus the need for a compensation of such mobility factor. As such, it would have been obvious to one of ordinary skill in the art before the filing date of the invention that different durations of time may be required for each phase to be properly completed depending on the type of circuit design (such as the dimensions and characteristics of data, gate and sense lines) and the characteristics of the transistors, motivating one of ordinary skill to set such durations as required by such design factors.

	Regarding claim 10, Chang teaches that the input of different reference voltages to the data line for multiple times comprises: according to a time sequence, inputting a first reference voltage to the data line during a first period (see fig. 5, Vlow is applied during T1, ¶ 53); and inputting a second reference voltage to the data line during a second period (see fig. 5, Vhigh is applied during T1, ¶ 53), wherein the first reference voltage is less than the driving voltage of the data line connected to any pixel driving circuit during any initial phase (Vlow is less than Vdata), and the second reference voltage is greater than the driving voltage of the data line connected to any pixel driving circuit during any initial phase (Vhigh is higher than Vdata).

	Regarding claim 11, Chang teaches that the first period has a time duration of T11, the second period has a time duration of T12, the reset phase has a time duration of T2, and the charging phase has a time duration of T3 (fig. 5, note the durations of each of the periods).
	Chang, KIM and Xu do not teach that T11:T12=c*(T2:T3), where 1<c<2.
	However, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the teachings of Chang, KIM and Xu, as applied above, in order to set such durations for the periods as taught by the references. As taught by Chang in ¶ 8, parasitic capacitance exists between a data, scan and sensing lines. Xu, similarly teaches in ¶ 53 that parasitic capacitance exists between data and gate lines at the moment of changing the voltage on the gate lines. Furthermore, all references teach that each driving transistor is characterized by a mobility factor that is different than others, thus the need for a compensation of such mobility factor. As such, it would have been obvious to one of ordinary skill in the art before the filing date of the invention that different durations of time may be required for each phase to be properly completed depending on the type of circuit design (such as the dimensions and characteristics of data, gate and sense lines) and the characteristics of the transistors, motivating one of ordinary skill to set such durations as required by such design factors.

	Regarding claim 12, Chang, KIM and Xu do not teach that a ratio of the time duration of the first period to the time duration of the second period is 1:2-1:4.
	However, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the teachings of Chang, KIM and Xu, as applied above, in order to set such durations for the periods as taught by the references. As taught by Chang in ¶ 8, parasitic capacitance exists between a data, scan and sensing lines. Xu, similarly teaches in ¶ 53 that parasitic capacitance exists between data and gate lines at the moment of changing the voltage on the gate lines. Furthermore, all references teach that each driving transistor is characterized by a mobility factor that is different than others, thus the need for a compensation of such mobility factor. As such, it would have been obvious to one of ordinary skill in the art before the filing date of the invention that different durations of time may be required for each phase to be properly completed depending on the type of circuit design (such as the dimensions and characteristics of data, gate and sense lines) and the characteristics of the transistors, motivating one of ordinary skill to set such durations as required by such design factors.

	Regarding claim 13, Chang teaches a source reset phase (fig. 4 or 5, the period immediately preceding T1).
	Chang in view of KIM does not specifically teach that the source reset phase occurs during the initial phase and that the detection sub-circuit is further configured to: input the reset voltage to the sensing line during the source reset phase, while turning on the second switch sub-circuit.
	Xu, however, teaches such a source reset phase in fig. 5a, T1, ¶ 53. 
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Chang and KIM, as applied above, further with the teachings of Xu. Note that Chang and Xu teach resetting the data line as a portion of the detection process. The difference between Chang and Xu is that in Chang such resetting is performed just prior to the blanking period while Xu teaches that such resetting may be performed during the blanking period as a portion of the initialization process. As such, one would have been motivated to make such a combination in order to perform the same task of mobility detection while ensuring the off state of the drive transistor at the moment of initialization. As clearly taught by Xu in ¶ 53, such a resetting process results in avoiding the effects of parasitic capacitance.

	Regarding claim 15, Chang in view of KIM does not teach that calculating the mobility of the driving transistor according to the voltage on the sensing line detected during the detection phase, comprises: calculating the mobility K of the driving transistor according to the formula of I=K(Vgs−Vth).sup.2=CV/t, where I represents an output current of the driving transistor during the charging phase, Vgs represents a gate-source voltage difference of the driving transistor, Vth represents a threshold voltage of the driving transistor, C represents a capacitance value of the sensing line itself, V represents the voltage on the sensing line detected during the detection phase, and t represents a time duration of the charging phase.
	Xu, however, teaches such a limitation in ¶ 31.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Chang and KIM, as applied above, further with the teachings of Xu. All references teach determining of the mobility of the driving transistor. Xu simply teaches the formula to perform the calculation of such determination. As such, one would have been motivated to make such a combination in order to properly calculate the mobility.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of KIM, as applied above, and further in view of Chang et al., US 2016/0042690 A1, hereinafter “LG”.
	Regarding claim 16, Chang teaches that the threshold voltage is a threshold voltage of the driving transistor connected to the data line (¶ 28); and in detection of the mobility of different driving transistors and in detection of the mobility of the same driving transistor for different times, the preset voltage remains the same (note that per fig. 3, ¶ 38-40 and fig. 4, the same Vsdata as disclosed in fig. 4 is applied to all the driving transistors and this process repeats for the same driving transistors per the same waveforms).
	Chang and KIM do not teach that the detection voltage input to the data line is equal to the sum of a preset voltage and a threshold voltage.
	LG teaches in ¶ 44 and the Math Formula 1 of ¶ 45 that a calculation is performed in which Vdata_sen (analogous to Vsdata of Chang) is subtracted from a sum of a preset voltage Vpre and a threshold voltage Vth_sen (which is the sensed threshold voltage of the driving transistor). 
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Chang and KIM, as applied above, further in view of LG. All references teach determining the mobility of the driving transistor of each pixel circuit. LG further teaches the details regarding calculating such a mobility based on the sensed data as taught by all references. Per formula 1 of LG for calculating Vgs, it is clear that the subtraction of Vdata_sen from the sum of Vpre and Vth_sen must not yield a zero value which would yield a mathematically undefined outcome. As such, one would have been motivated to ensure that the detection voltage Vsdata of Chang is equal to the sum of the threshold voltage and a preset voltage that would not result in an undefined outcome (such as any value that is more than or less than the preset value, Vpre), thereby ensuring proper calculation of the mobility of the transistor using the calculations as taught by LG.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEPEHR AZARI/Primary Examiner, Art Unit 2621